Case 1:19-cv-04074-VEC Document 88-1 Filed 02/03/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

DONALD BERDEAUX and CHRISTINE
GRABLIS, Individually and on Behalf of All
Others Similarly Situated,

Plaintiffs,

: Case No.: 1:19-cv-04074-VEC
-against-

ONECOIN LTD.: RUJA IGNATOVA, Hon. Valerie E. Caproni
KONSTANTIN IGNATOV: SEBASTIAN
GREENWOOD; MARK SCOTT: IRINA
ANDREEVA DILINSKA; DAVID PIKE:
and NICOLE J, HUESMANN,

Defendants.

 

 

DECLARATION OF JOHN A. CARRIEL ATTESTING TO SERVICE AS TO
DEFENDANTS ONECOIN LTD AND RUJA IGNATOVA

I, John A. Carriel, hereby declare as follows:

1. I am an associate with the law firm Levi & Korsinsky, LLP, counsel for Lead
Plaintiff Donald Berdeaux and Plaintiff Christine Grablis (“Plaintiffs”). I am a member of the Bar
of the District of Columbia. This declaration is based on my own personal knowledge and/or the
firm’s records of the matters stated herein. If called upon, I could and would competently testify
thereto.

Service as to Defendant OneCoin Ltd.

2. On February 3, 2020, I caused the Summons as to Defendant OneCoin Ltd.
(“OneCoin”), Plaintiffs’ First Amended Complaint, and the Order Permitting Alternative Service
as to Defendant OneCoin (the “Alternative Service Order’) to be sent via United States

International Registered Mail, with tracking, to:
Case 1:19-cv-04074-VEC Document 88-1 Filed 02/03/20 Page 2 of 3

OneCoin Ltd.
Unit 3102, 31st Floor,

Platinum Towers - Cluster I, Jumeirah Lakes Towers
Dubai, UAE

3. On February 3, 2020, I emailed the Summons as to Defendant OneCoin, Plaintiffs’

First Amended Complaint, and the Alternative Service Order to the following email addresses:

e press@onecoin.eu;

© office@onecoin.eu;

e press@onelife.eu;

e info@onelife.eu; and
e office@oneworldfoundation.eu.

 

 

Attached hereto as Exhibit 1 is a true and correct copy of this email.

4. On February 3, 2020, I sent a message containing a hyperlink to a repository
containing the Summons as to Defendant OneCoin, Plaintiffs’ First Amended Complaint, and the
Alternative Service Order to the following social media accounts:

e https://www.facebook.com/onecoincompany/;

e https://www.facebook.com/OneCoin-7089 1392252603 1/:
e https://www.facebook.com/OneLifeOfficial/; and

e https://www.facebook.com/oneworldfoundation.eu.

Attached hereto as Exhibits 2—5 are true and correct copies of these messages.
Service as to Defendant Ruja Ignatova

5. On February 3, 2020, I caused the Summons as to Defendant Ruja Ignatova
(“Ignatova”), Plaintiffs’ First Amended Complaint, and the Alternative Service Order to be sent
via United States International Registered Mail, with tracking, to:

Ruja Ignatova

c/o OneCoin Ltd.

Unit 3102, 31st Floor,

Platinum Towers - Cluster I, Jumeirah Lakes Towers
Dubai, UAE
Case 1:19-cv-04074-VEC Document 88-1 Filed 02/03/20 Page 3 of 3

6. On February 3, 2020, I emailed the Summons as to Defendant Ignatova, Plaintiffs’

First Amended Complaint, and the Alternative Service Order to the following email address:

e ruja@onecoin.eu.
Attached hereto as Exhibit 6 is a true and correct copy of this email. As of the date of this
declaration, I have not received a sender-return error for this email.

7. On February 3, 2020, I sent a message containing a hyperlink to a repository
containing the Summons as to Defendant Ignatova, Plaintiffs’ First Amended Complaint, and the
Alternative Service Order to the following social media accounts:

e https://www.facebook.com/onecoincompany/; and
e https://bg. linkedin.com/in/dr-ruja-ignatova-74417161.
Attached hereto as Exhibits 7-8 are true and correct copies of these messages.

8. The Court’s Alternative Service Order also authorized service upon Defendant
Ignatova via message to her social media page available at:
https://www.facebook.com/DrRujalgnatova.onecoin/. As of the date of this declaration, this
Facebook page does not permit messages to be sent to its owner. Attached hereto as Exhibit 9 is
a true and correct copy of this webpage obtained on February 3, 2020 showing that, as of the date
of this declaration, this Facebook page does not contain an option to send a message to the owner
of the page.

I declare under penalty of perjury of the laws of the United States of America that the

foregoing is true and correct. Executed on February 3, 2020.

  
